DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 24 is objected to because of the following informalities:  In claim 24, in last line, “the holder is present at the head part” should be changed to “the holder present at the head part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 19 recites the broad recitation “a flow meter”, and the claim also recites “a mass flow meter” which is the narrower statement of the range/limitation.
Further, claim 20 recites the broad recitation “at temperature of 5 to 60 cSt” and the claim also recites “preferably of 20-50 cSt”.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites the limitation "the current supply and control device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 16-18, 21-25,27-29 are allowed over the prior art of record.
Claims 19-20 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 16, the prior art of record neither shows nor suggests a lamp module comprising all the limitations set forth in claim 16, particularly comprising the limitations of the cooling liquid is an electrically non-conductive liquid that is transparent for the wavelengths of the radiation emitted by the LEDs of the lamp module, and the immersion pipe interior delimited by the immersion pipe is filled with the electrically non-conductive liquid such that the at least one LED is immersed completely in the non-conductive liquid, wherein the connection lines for the supply and the discharge of the non- conductive liquid communicate with the immersion pipe interior, wherein the supply section that is connected through the head part to the first connection line  opens at a side of the support body facing away from the head part into the immersion pipe interior, and wherein a second connection line that extends through the head part opens at the head part toward the immersion pipe interior, wherein the connection lines are connected for forming a circuit of the non- conductive liquid, wherein the circuit comprises at least one heat exchanger and a conveying device.
 	Claims 17-18, 21-25, 27-29 are allowed for same reason as claim 16, for their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
         Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875